DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on August 3, 2018.  However, no English language translation of the priority document been received.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Claim 1 line 12 reads “fluid exiting the air inlet” but is suggested to read --fluid entering the air inlet-- as it appears the fluid is flowing into the air distributor.  Claim 1 lines 14-15 contains a similar deficiency.
Claim 7 line 7 reads “air from lung” but is suggested to read --air from the lung-- for grammatical correctness.
Appropriate correction is required.
		
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the originally filed disclosure does not provide support for “but is not permitted to pass through the air outlet opening” as recited in currently amended claim 1 lines 13-14 and “but is not permitted to pass through the air inlet opening” as recited in currently amended claim 1 lines 16-17.  Therefore, the terms “but is not permitted to pass through the air outlet opening” and “but is not permitted to pass through the air inlet opening” constitute new matter.
Any remaining claims are rejected for their dependency on a rejected base claim.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, lines 13-14 recite the limitation “[fluid] is not permitted to pass through the air outlet opening,” which renders the claim unclear.  It is unclear what structure contained within the air distributor is capable of preventing or permitting flow of fluid from any of the openings on air distributor.  For purposes of examination, the claim will be interpreted that the fluid path extends between the air inlet opening and patient side opening and not including the air outlet opening.  Claim 1 lines 16-17 recites a similar limitation suffering from a similar deficiency and will be interpreted in a similar way as above.
Regarding claim 1, lines 22-27 recite the limitation “an exhalation hose…a second end fluidically connected to a patient-side tube,” which renders the claim unclear.  The instant specification and figures (see, e.g. Fig. 1 and Page 6 lines 11-13 of the instant application) disclose the exhalation hose being attached to the air distributor and not directly to the patient side tube.  Therefore, the relationship between the exhalation hose, air distributor, and the patient side tube is unclear.
Regarding claim 5, line 4 recites the limitation “wherein the first and second fastening adaptors,” which renders the claim unclear.  Claim 4, from which claim 5 depends, recites the first and second fastening adaptors as one of an alternative list of structures.  Therefore, it is unclear to what structure claim 5 refers when the fastening adaptors are not chosen to connect the ventilating hose and respiratory tract therapy device.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-7 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2001/0007256 to Sugiara (herein Sugiara) in view of US Pat. 4,967,744 to Chua (herein Chua) and US Pat. Pub. 2009/0199853 to Cegla (herein Cegla), collectively.
Regarding claim 1, Sugiara discloses a ventilating appliance for selectively passing fluid into a lung of a patient (Fig. 1), the ventilating appliance comprising a ventilating device (HFO artificial respiration apparatus 12 which also includes the controller 40, operation panel 43, and display block 44, Fig. 1) having an air outlet channel (inhale gas introduction block 62, Fig. 1) and an air inlet channel (exhaust path, Fig. 1), an air distributor (three-way branching pipe 170, Fig. 1) comprising: an air inlet opening (inhale gas exhaust pipe portion 173, Fig. 1), an air outlet opening (oxygen supply pipe portion 172, Fig. 1) and a patient-side opening (patient side pipe portion 171, Fig. 1); wherein the air distributor is configured such that fluid exiting the air inlet opening is permitted to pass through the patient-side opening (oxygen is configured to flow from oxygen supply pipe portion 172 to patient side pipe portion 171, Para. 67, Fig. 1), and fluid exiting the patient-side opening is permitted to pass through the air outlet opening (exhaust gases are configured to flow from patient side pipe portion 171 through inhale gas exhaust pipe portion 173, Para. 67, Fig. 1); a ventilating hose having a first end fluidically connected to the air outlet channel of the ventilating device (inhale gas pipe 623 connects inhale gas introduction block 62 to three-way branch device 170, Fig. 1), and a second end fluidically connected to the air inlet opening of the air distributor (inhale gas pipe 623 connects to an outlet of the inhale gas introduction block 62, Fig. 1); an exhalation hose (exhaust pipe 604, Fig. 1) having a second end fluidically connected to a ENGEL-135patient-side tube (exhalation pipe 604 connects to the patient through the three-way branch device 170, Fig. 1), the patient-side tube comprising an open end (in-trachea insert tube 81 has an open end in the lung region of a patient, Para. 69, Fig. 1) configured to be inserted into the mouth or nose space of a living being so as to be in fluid connection with a lung of the patient (in-trachea insert tube 81 is placed into the first branching point of the trachea to the lungs, Para. 69); and a respiratory tract therapy device (oscillating air pressure urging block 50, Fig. 1) disposed intermediate the first end and the second end of the ventilating hose so as to be in fluid connection therewith (oscillating air pressure urging block 50 is connected with and inserted into inhale pipe 623, Fig. 1); whereby, to generate, an intermittent air pressure fluctuation in the stream of fluid passing out of the second end of the ventilating hose, into air inlet opening of air distributor, out patient-side opening of air distributor and through the patient-side tube into the lung of the patient (diaphragm mechanism 56 of oscillating air block 50 transfers oscillating pressure to the inhale gas flowing in inhale gas pipe 623, Para. [0065], Fig. 1, oscillating air flow transferred from diaphragm mechanism 56 is transferred to the patient through inhale gas pipe 623, three-way branch device 170, and in-trachea insert tube 81 to the patient, Para. [0065], Fig. 1).  Sugiara does not disclose an exhalation hose having a first end fluidically connected to the air inlet channel of the ventilating device.
However, Chua teaches a flexible breathing circuit (Fig. 2) including an exhalation hose (return line 12, Fig. 1) having a first end fluidically connected to the air inlet channel of the ventilating device (return line 12 connects to the ventilator 5 at one end and to the attachments of humidifier 10, which serves as the air distributor for connecting inlet line 7, return line 12, and coaxial tube 30, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exhale pipe of Sugiara to attach back to the ventilator as taught by Chua in order to facilitate recycling of exhaled gases for further therapeutic benefits.
Sugiara, as modified above, does not disclose wherein the respiratory tract therapy device comprises a curved tube having an air inlet side mounted to the ventilating hose, and an air outlet side mounted to the ventilating hose, whereby to enclose a curved cavity in fluid connection with the first end of the ventilating hose and the second end of the ventilating hose; wherein the respiratory tract therapy device further comprises a hose comprising a first end in fluid connection with the air inlet side of the respiratory tract therapy device, and a second end in fluid connection with the curved cavity, the second end of the hose being configured to move relative to the curved tube.
However, Cegla teaches a respiratory therapeutic device (therapeutic device 1, Fig. 1) including wherein the respiratory tract therapy device (therapeutic device 1, Fig. 1) comprises a curved tube (curved pipe section 2, Fig. 1) having an air inlet side mounted to the ventilating hose (curved pipe section 2 is connected through passage channel 12 with ambient or supplied air, Para. [0019], Fig. 1), and an air outlet side mounted to the ventilating hose (end of curved pipe section 2 opposite the connection with passage channel 12, Fig. 1), whereby to enclose a curved cavity in fluid connection with the first end of the ventilating hose and the second end of the ventilating hose (curved pipe section 2 encloses a curved cavity between the two ends, Fig. 1); wherein the respiratory tract therapy device further comprises a hose (hose 13, Fig. 1) comprising a first end in fluid connection with the air inlet side of the respiratory tract therapy device (hose 13 is attached to holding peg 11 at the inlet end of curved pipe section 2, Fig. 1), and a second end in fluid connection with the curved cavity (free end 24 of hose 13 sits within the enclosed space of curved pipe section 2, Fig. 1), the second end of the hose being configured to move relative to the curved tube (free end 24 oscillates relative to the curved pipe section 2 when air enters from passage channel 12, Para. 22, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the oscillating air pressure urging block of Sugiara to be the oscillating hose, mounted at the bend of inhale pipe 623, as taught by Cegla in order to minimize the chance of failure by reducing the number of parts, particularly electrically powered parts and further to reduce the power consumption of the ventilating device.
Regarding claim 4, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Sugiara does not disclose wherein the ventilating hose is connected to the respiratory tract therapy device via at least one from the group consisting of first and second fastening adapters, a bayonet closure, a thread, and push buttons.
However, Cegla teaches a respiratory therapeutic device (Fig. 1) including wherein the ventilating hose is connected to the respiratory tract therapy device via first and second fastening adapters (screw 14 and mouthpiece 6 form fastening adapters for curved pipe section 2, Fig. 1), a thread (screw 14 engages a thread 15 on curved pipe section 2, Fig. 1), or push buttons (mouthpiece 6 engages curved pipe section 2 through push button engagement, Para. [0019], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the respiratory tract device of Sugiara to include threads or push buttons as taught by Cegla in order to provide quick attachment/detachment of the tract from the hosing.
Regarding claim 5, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.20
Modified Sugiara further discloses wherein the first and second fastening adapters are configured to be locked or fastened in an airtight manner (Cegla screw 14 and Cegla mouthpiece 6 are indirectly locked to one another through Cegla curved pipe section 2 in an airtight manner, Fig. 1).
Regarding claim 6, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Sugiara does not disclose wherein the ventilating hose is enclosed by the exhalation hose, and wherein the exhalation hose, by means of a valve, passes the air flow from the ventilating device into the ventilating hose and then into the respiratory tract therapy device
However, Chua teaches a flexible breathing circuit (Fig. 2) including wherein the ventilating hose (inner passage 49, Fig. 2) is enclosed by the exhalation hose (outer wall 48 enclosed inner passage 49, Figs. 2a and 4) and wherein the exhalation hose, by means of a valve, passes the air flow from the ventilating device into the ventilating hose and then into the respiratory tract therapy device (air flows from ventilator 5 through inlet line 7 and through inner passage 49 to the patient, Fig. 2, exhaled gases pass back between inner passage 49 and outer wall 48, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hoses of Sugiara to be coaxial as taught by Chua in order to reduce the overall size of the device to increase user comfort with the device.
Regarding claim 7, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6. 
Modified Sugiara discloses the air is conducted laterally beside the hose through a one-way valve mechanism and into the ventilating device (Chua exhaled gas pass back between inner passage 49 and outer wall 48, Fig. 2).  Sugiara does not disclose wherein the hose of the respiratory tract therapy device is closed by exhalation pressure of the ventilating device by means of a valve.
However, Cegla teaches a respiratory therapeutic device (Fig. 1) including wherein the hose of the respiratory tract therapy device is closed by exhalation pressure of the ventilating device by means of a valve (flexible hose 13 is made of a flexible material that is capable of bending and pinching shut when backpressure occurs within the curved pipe section 2, Para. 21, Fig. 1, the bending/pinching of the hose 13 acting as a valve to occlude and un-occlude the opening 16 through which air is input to the curved pipe section 2, Para. 21, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inhalation limb of modified Sugiara to include a flexible hose closed by exhalation as taught by Cegla in order to prevent contamination of the inhalation tube with exhaled gases.

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Sugiara, Chua, and Cegla, as applied to claim 1 above, in further view of US Pat. 6,095,135 to Clawson et al (herein Clawson).
Regarding claim 8, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Sugiara does not disclose wherein a bypass line, into which a valve is inserted, is provided parallel to the 15respiratory tract therapy device, and in that the bypass line is opened or closed by the valve and the respiratory tract therapy device is connected to or separated from the ventilating device.
However, Clawson teaches an apparatus for providing benefits to respiratory gas (Fig. 2) including wherein a bypass line (bypass line 61, Fig. 2), into which a valve is inserted (sleeve valve 70, Fig. 2), is provided parallel to the 15respiratory tract therapy device (bypass line 61 is provided parallel to the flow path through housing 12, Fig. 2), and in that the bypass line is opened or closed by the valve and the respiratory tract therapy device is connected to or separated from the ventilating device (sleeve valve 70 is rotated manually to open or close the flow path through bypass line 61, when sleeve valve 70 is closed, the gas flows through filter 18 in housing 12, and flows through bypass line 61 when valve is opened, Figs. 2, 4, and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inhalation limb of Sugiara to include a bypass line as taught by Clawson so that supplied gas that would be harmed passing through the respiratory device can be diverted (Clawson Col. 7 lines 17-20).
Regarding claim 9, the modified Sugiara discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Modified Sugiara further discloses wherein the valve (Clawson sleeve valve 70) forms a branch for oxygen flow from the ventilating device to the lung of the patient (Clawson bypass line 61 forms a separate branch for gas flow, Fig. 2), and wherein the valve is manually 25adjustable so as to control the oxygen flow from the ventilating device to the lung of the patient (Clawson sleeve valve 70 is manually twisted and adjusted, Clawson Col. 7 lines 41-57).

Response to Arguments
Applicant's arguments with respect to the rejections of claims 1, 2, 4, and 5 under 35 U.S.C. §§ 102 and 103 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Sugiara discloses a ventilation device configured to generate high frequency oscillations (see Arguments page 16 line 27 - page 17 line 21) and that Cegla discloses a ventilation device configured to generate low frequency oscillations (see Arguments page 17 line 22 - page 18 line 9).  Applicant asserts therefore that modifying Sugiara with Cegla would render Sugiara inoperable for its intended purpose.
The Examiner disagrees.  As Applicant noted (see Arguments page 17 lines 14-15), Sugiara is configured to supply a breathing gas to a patient with an imparted oscillatory frequency ranging between 3-10 Hz.  On the other hand, Cegla does not disclose a frequency at which oscillations are generated.  Cegla, for example in Para. 22, states that the hose (13) oscillates within curved pipe section (2) upon influence of the air flowing into the section (2) from the air inlet.  Therefore, the oscillation frequency of Cegla is determined by the flow rate of the air passing into the curved pipe section.  The Examiner therefore finds that Cegla is capable of oscillating at at least 3 Hz.
In response to applicant's arguments against the references individually (see Arguments page 18 line 10 - page 19 line 12), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785